Title: To Thomas Jefferson from William Lee, 20 November 1824
From: Lee, William
To: Jefferson, Thomas


                        Venerated Sir
                        
                            Washington
                            Novr 20. 1824
                    Knowing how much you feel for the sufferings of Colo Wm Duane I beg leave to lay before you a letter I have this moment received from him and at the same time to state that the place of naval officer at Philadelphia having become vacant Mr Duanes friends procured one hundred and fifteen names of the most respectable merchants & others in Philadelphia recommending him to the place which I presented accompanied by several letters in his favor to the President who informed me that you had also some time ago written in the Colos favor—The applicants are numerous, among them Wm Jones formerly Secy of the Navy is the most prominent but as he now occupies the place of President of one of the Insurance companies at $2500 a year with a good house over his head he can support the disappointment if not named better than Mr Duane who is literally starving and I do think a letter from you to the President would secure it to him—I have said so much to the President on the subject that I dare not importune him any farther nor do I wish him to know I have taken this liberty with you which the Colonels situation and important serving in your cause and the cause of mankind will I hope plead my apology for—I beg you Sir not to take the trouble to answer this letter and to believe me to beWith the highest veneration your obliged & devoted humble servant
                        W Lee